Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on February 03, 2021.
3.	In view of the amendment filed on 02/03/2021, claims 1, 10, 19 has been amended, claims 4-5, 8-9, 13-14, 17-18 and 21 has been cancelled.
4.	After a thorough search and examination of the present application and in light of the prior art made of record and applicant’s amendment and remarks filed on 02/103/2021, claims 1-3, 6-7, 10-12, 15-16, 19-20 and 22 (renumbered as claim 1-13) are allowed.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 11/18/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
					Reasons for Allowance
6.	The following is an examiner’s statements of reasons for allowance:
	In the examiner’s final office action dated on 11/03/2020, Claims 1-3, 6-7, 10-12, 15-16 and 19-20 and 22 were rejected under 35 U.S.C. 103 based primarily on US 7,702,747 B1 to Liu et al and US 2016/0132577 A1 to Kruempelmann, claims 5 and 14 were rejected based primarily on US 7,702,747 B1 to Liu et al, US 2016/0132577 A1, Kruempelmann and US 2016/0182652 A1 to Bevilacqua et al, claims 8 and 17 were rejected based primarily on US 7,702,747 B1 to Liu et al, US 2016/0132577 A1 to Kruempelmann and US 2018/0039490 A1 to Gass et al.
	The claimed invention is directed towards A computer-implemented method comprising: receiving, by a digital decoupling system and from a data provisioning agent installed on a source computing system comprising a SAP ECC platform, one or more updated data sets that each include data that has been updated at the source computing system; for each updated data set: updating a source data entry of a source table of a database of the digital decoupling system, to include the data of the updated data set; detecting, by a database trigger of the digital decoupling system, a change to the source table in response to the update to the source data entry; in response to detecting the change to the source table, adding, to a target table of the database, a target data entry that includes the data of the updated source data entry, wherein the source table comprises an SAP HANA database table and the target table comprises an SAP database table; obtaining, by an adapter module of the digital decoupling system and from the target table, the data of the target data entry; generating, by the adapter module, an event that specifies at least a portion of the data of the target data entry; sending the event to one or more destination computing elements different from the source computing system, wherein sending the event to one or more destination computing elements comprises sending the event to a cloud platform and a SAP HANA platform; and in response to generating and sending the event, removing the target data entry from the target table.
	The prior art of record US 7,702,747 B1 to Liu et al, US 2016/0132577 A1 to Kruempelmann, US 2016/0182652 A1 to Bevilacqua et al, and US 2018/0039490 A1 to Gass et al, do not teach, show or suggest the feature of in response to detecting the change to the source table, adding, to a target table of the database, a target data entry that includes the data of the updated source data entry, wherein the source table comprises an SAP HANA database table and the target table comprises an SAP database table; obtaining, by an adapter module of the digital decoupling system and from the target table, the data of the target data entry; generating, by the adapter module, an event that specifies at least a portion of the data of the target data entry; sending the event to one or more destination computing elements different from the source computing system, wherein sending the event to one or more destination computing elements comprises sending the event to a cloud platform and a SAP HANA platform in combination with other claimed features.
An updated search of prior art in domains (EAST, Google, Google Scholar and ip.com) has been conducted. The prior art searched and investigated do not fairly teach or suggest teaching of the subject matter as described by the combination of the element highlighted above with the elements presented in each of the independent claims 1, 10 and 19.               
The dependent claims 2-3 and 6-7 depending on independent claim 1, dependent claims 12-12 and 15-16 depending on independent claim 10, and dependent claim 20 and 22 depending on independent claim 19 are also distinct from the prior art for the same reasons.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
					Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138.  The examiner can normally be reached on M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167